  Case 19-14969-amc                    Doc 54         Filed 07/29/20 Entered 07/29/20 12:34:54                                      Desc Main
                                                      Document     Page 1 of 1

B 2100A (Form 2100A) (12/15)



                         UNITED STATES BANKRUPTCY COURT

                                                   Eastern District of Pennsylvania


 In re Debtor 1: James Martin Connors                                             Case No. 19-14969-amc
      Debtor 2: Shara Connors,


                     TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

NewRez LLC d/b/a Shellpoint Mortgage
Servicing                                                                 New Residential Mortgage LLC
Name of Transferee                                                        Name of Transferor


Name and Address where notices to transferee                              Court Claim # (if known): 12-1
should be sent:                                                           Amount of Claim: $228,029.03
                                                                          Date Claim Filed: 10/02/2019
NewRez LLC d/b/a Shellpoint Mortgage
Servicing
PO Box 10826
Greenville, SC 29603-0826
Phone: (800) 365-7107                                                     Phone: 800-365-7107
Last Four Digits of Acct #: 4424                                          Last Four Digits of Acct. #: 4424

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

I declare under penalty of perjury that the information provided in this notice is true and correct
to the best of my knowledge and belief.


 By:                             As Authorized Agent                                    Date:
           Transferee/Transferee’s Agent



Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
